CANTY, J.
I concur with Chief Justice START on the third subdivision of his opinion, and with Justice MITCHELL in what he says as to the position taken in the fourth subdivision of that opinion. In all other respects I concur in the opinion:
The following supplemental opinion was filed December 3, 1895:
PER CURIAM.
On a further examination of the record, upon the application of the trust company for a modification of the decision of the court, we are satisfied that the evidence does not conclusively show that only 56 per cent, of the trust company’s average daily cash balances equitably belonged to the Kittson éstate, and that a finding on this question by the trial court is necessary. Therefore it is ordered that the previous order of this court remanding the case be amended so as to read as follows: “Cause remanded to the district *420court with directions to retry the question of the proportion of the daily average credit balance of the Kittson estate to the aggregate daily average credit balances of all the trust estates, and thereupon make a finding upon that issue, and, having made such finding, to modify its conclusions of law and settle the executor’s account in accordance with the rules laid down in the opinion.”